Citation Nr: 9926213	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

A determination of the propriety of the initial disability 
rating of 30 percent assigned to the veteran's service-
connected coronary artery disease with left ventricular 
dysfunction, cardiac enlargement and hypertension from March 
22, 1996 to January 11, 1998.

Entitlement to an evaluation in excess of 60 percent for the 
veteran's service-connected coronary artery disease with left 
ventricular dysfunction, cardiac enlargement and hypertension 
subsequent to January 11, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1978 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim for 
service connection for coronary artery disease and assigned a 
30 percent disability evaluation thereto.  The veteran filed 
a timely appeal to the disability evaluation assigned.

The Board notes that in February 1999, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
coronary artery disease from 30 percent to 60 percent.  The 
Board notes that in a claim for an increased rating, "the 
claimant will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 60 percent rating for his disorder.  Further, 
there is no written withdrawal of this issue under 38 C.F.R. 
§ 20.204 (1998).  Therefore, the issues of the propriety of 
the initial 30 percent evaluation assigned and entitlement to 
an evaluation in excess of 60 percent after January 11, 1998 
remain in appellate status.

When this matter was previously before the Board in March 
1998 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2. The evidence submitted prior to January 11, 1998 indicates 
that the veteran suffered from coronary occlusion and 
sustained anginal attack, but was able to perform ordinary 
manual labor.

3.  The evidence submitted after January 11, 1998 indicates 
that the veteran has a workload of 4 total metabolic 
equivalents (METs) and a left ventricular ejection fraction 
of 48 percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for coronary artery disease from March 22, 1996 to 
January 11, 1998 have not been met.  38 C.F.R. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.104, 
Diagnostic Code 7005 (1996).

2.  The schedular criteria for a rating in excess of 60 
percent for coronary artery disease subsequent to January 11, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.104, Diagnostic 
Code 7005 (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally claimed entitlement to a rating in 
excess of 30 percent for his service-connected coronary 
artery disease.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in May 1996.  
Accordingly, his claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), and VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  See Fenderson v. West, 12 Vet. App.119, 127 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) 
to initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).

I.  Rating in excess of 30 percent from March 22, 1996 to 
January 11, 1998

Evidence of record prior to January 12, 1998 includes a VA 
discharge summary dated in March 1996.  At that time, the 
veteran was admitted to a VA facility with complaints of 
shortness of breath and a nonproductive cough, with left arm 
ache.  It was noted that the veteran had a history of 
congestive heart failure and hypertension.  Results of an 
echocardiogram showed moderate to severe global hypokinesis, 
four chamber enlargement, dilated aortic root, moderate 
aortic insufficiency, mild mitral regurgitation, moderate 
tricuspid regurgitation.  X-rays showed cardiomegaly, but no 
apparent disease.  The examiner diagnosed congestive heart 
failure, hypertension, and ischemic cardiomyopathy.

Also of record at that time was the report of a VA heart 
examination conducted in April 1996.  At that time, the 
veteran stated that he was independent in his activities of 
daily living, and worked full-time as a lift truck operator.  
He stated that he did not perform any strenuous activities 
such as lifting.  However, he stated that he carried 
groceries without a problem.  The examiner noted that an 
echocardiogram in February 1996 had revealed bi-atrial 
enlargement, moderate global left ventricular dysfunction, 
right and left ventricular enlargement, moderate aortic and 
tricuspid insufficiency, mild mitral insufficiency with the 
conclusion of left ventricular dilation, and large reversible 
anterior apical and inferior defects.  Following a physical 
examination, the examiner diagnosed coronary artery disease, 
cardiac classification II, moderate global left ventricular 
dysfunction of the heart, and bi-atrial cardiac enlargement.

Also of record are VA progress notes dated from March 1996 to 
July 1996.  These records indicate relevant diagnoses of 
hypertension, coronary artery disease, and cardiomyopathy.  
Of particular note is a medical record dated in March 1996, 
at which time a diagnosis of non-ischemic dilated 
cardiomyopathy was rendered, with a discharge instruction of 
"no fork truck riding [for] 1 day."

Also of record are treatment records dated in May 1996 from 
DePaul Health Center, a private health care facility.  
Results of an electrocardiogram (EKG) performed at that time 
indicated a possible left ventricular enlargement and a left 
atrial abnormality.  

The veteran's claims file also contains treatment records 
dated from August to November 1996 from Overland Medical 
Center, a private health care facility.  Results of an EKG 
conducted in November 1996 showed moderate left global left 
ventricular dysfunction, left ventricular enlargement, and 
right ventricular enlargement.  Results of an 
echoencephalogram (EKO) confirmed this left ventricular 
enlargement, and also showed left atrial enlargement.  
Relevant diagnoses in these treatment records included 
hypertension, arteriosclerotic heart disease, and angina 
pectoris in August 1996, and hypertensive cardiovascular 
disease in November 1996.

In November 1996, VA received a statement from the veteran's 
treating physician, Benjamin Goldstein, M.D.  Dr. Goldstein 
stated that the veteran suffered from severe hypertension and 
a cardiomyopathy secondary to the hypertension.  He was also 
noted to suffer from obesity and diabetes mellitus.  Dr. 
Goldstein stated that the veteran had severe limitations 
because he had dyspnea on exertion and chest and arm pain.  

The veteran's coronary artery disease was evaluated as 30 
percent disabling under the former provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1996), pursuant to which the 
severity of arteriosclerotic heart disease was evaluated.  
Under the criteria in effect at the time the veteran 
perfected his appeal, a 30 percent rating was warranted 
following typical coronary occlusion or thrombosis, or with 
history of sustained anginal attack, ordinary manual labor 
feasible.  A 60 percent rating was warranted following 
typical history of acute coronary occlusion or thrombosis, or 
with history of substantiated repeated anginal attacks, more 
than light manual labor not feasible.  Finally, a 100 percent 
rating was warranted during and for 6 months following acute 
illness from coronary occlusion or thrombosis, with 
circulatory shock, etc., or after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion, or more than sedentary employment 
precluded.

A review of the evidence detailed above reveals that the 
veteran has repeatedly been diagnosed with cardiovascular 
disorders, including congestive heart failure, cardiomegaly, 
arteriosclerotic heart disease, coronary artery disease, 
cardiovascular disease, left ventricular dysfunction, and 
hypertension.  The veteran has suffered a substantiated 
anginal attack, as evidenced by the diagnosis of angina 
pectoris in August 1996, and the diagnosis of chest and arm 
pain following exertion in November 1996.  However, the 
evidence indicates that, despite his disorders, he was able 
to perform ordinary manual labor.  For example, at the time 
of VA examination in March 1996, the veteran was noted to be 
independent in his activities of daily living, and could 
perform such tasks as carrying bags of groceries.  He also 
reported that he worked full-time as a lift truck operator.  
Although the veteran noted that he did not perform "anything 
strenuous" on the advice of his physician, it appears that 
he was capable of ordinary manual labor activities.  The 
Board finds that this symptomatology more closely corresponds 
to the criteria for a 30 percent rating under the former 
provisions of DC 7005.  However, as the evidence does not 
show acute coronary occlusion or thrombosis, or repeated 
anginal attacks with more than light manual labor not 
feasible, a higher, 60 percent rating prior to January 12, 
1998 is not warranted by the evidence.

II.  Rating in excess of 60 percent subsequent to January 11, 
1998

The Board notes that the VA criteria for rating 
cardiovascular disorders, including coronary artery disease 
(38 C.F.R. § 4.104, Diagnostic Code 7005), were revised, 
effective January 12, 1998.  As noted previously, in a rating 
decision dated in February 1999, the RO increased the 
disability rating for the veteran's service-connected 
coronary artery disease to 60 percent disabling, effective 
January 12, 1998, the effective date of these new 
cardiovascular rating criteria.  

Evidence received by VA from January 12, 1998 to the present 
includes the report of a VA cardiology examination conducted 
in May 1998.  At that time, the veteran's main complaints 
were of fatigue and poor exercise tolerance.  He stated that 
he could walk 2 miles at a leisurely pace without stopping.  
At a normal pace, he would have to stop to rest every 1/2 mile.  
He also reported occasional paroxysmal nocturnal dyspnea.  In 
addition, he complained of sharp central chest pain, which 
was unpredictable and which was sometimes accompanied by a 
shortness of breath.  Results of an EKG revealed normal sinus 
rhythm with left atrial enlargement and left ventricular 
hypertrophy.  On exercise treadmill testing, the total 
metabolic equivalents (METs) achieved was 4.  A multiple 
gated acquisition (MUGA) scan was also performed, which 
showed a left ventricular ejection fraction of 48 percent.

Pursuant to the new rating criteria for 38 C.F.R. § 4.104, DC 
7005 (1998), a 60 percent rating is warranted for 
arteriosclerotic heart disease/coronary artery disease which 
results in more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

A review of the evidence received after January 11, 1998 
reveals that the veteran was found to have a workload of 4 
METs at the time of exercise treadmill testing in February 
1999, and a left ventricular ejection fraction of 48 percent.  
Both of these results equate to a 60 percent rating under the 
revised criteria of DC 7005.  However, the veteran has not 
been shown to exhibit a workload of 3 METs or less, or an 
ejection fraction of less than 30 percent.  Furthermore, 
while he had clearly suffered from congestive heart failure 
in the past, there is no evidence to indicate that it has 
occurred with such frequency so as to be deemed "chronic" 
in nature.  Indeed, there is no evidence which indicates that 
the veteran has suffered from this disorder at all since 
January 11, 1998.  Therefore, a rating in excess of 60 
percent after January 11, 1998 is not warranted by the 
evidence.

The Board notes that pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  Thus, the Board 
will analyze the severity of the veteran's coronary artery 
disease under the former regulations as well.

As noted above, under the former criteria of DC 7005, a 100 
percent rating was warranted during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., or after 6 months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion, or more than sedentary 
employment precluded.  A review of the evidence submitted 
since January 11, 1998 does not indicate that the veteran 
suffers from an acute illness from coronary occlusion or 
thrombosis or chronic residuals thereof.  On the contrary, 
the veteran is currently working full-time as a lift truck 
operator, and reported that he could walk 2 miles at a 
leisurely pace without stopping.  There is no evidence that 
he suffers from circulatory shock, or that he is precluded 
from more than sedentary employment.  In short, the evidence 
does not show that the veteran is totally disabled from his 
coronary artery disease, so as to warrant a 100 percent 
rating under the former criteria of DC 7005.

For the foregoing reasons, the Board finds that ratings 
assigned by the RO during the pendency of this claim are the 
appropriate ratings for the veteran's coronary artery 
disease.  The Board would point out that its denial of the 
instant claims is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet.App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  Although the 
veteran did state at the time of VA examination in April 1996 
that he had lost approximately 10 to 12 days of work in the 
previous 11/2 years due to illness stemming from his coronary 
artery disease, the Board finds that this does not indicate 
such marked interference with employment so as to require a 
remand of this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).












ORDER

The 30 percent disability rating initially assigned for the 
veteran's coronary artery disease from March 22, 1996 to 
January 11, 1998 was proper, and thus entitlement to a rating 
in excess of 30 percent for that period is denied.

A rating in excess of 60 percent for coronary artery disease 
after January 11, 1998 is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

